t c memo united_states tax_court midwest eye center s c petitioner v commissioner of internal revenue respondent docket no filed date alan f segal for petitioner kathryn e kelly and mayah solh-cade for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and addition_to_tax with respect to petitioner’s federal_income_tax for tax years and deficiency dollar_figure big_number year penalty sec_6662 dollar_figure unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for consideration are whether the amount_paid to petitioner’s sole executive and shareholder in constituted reasonable_compensation under sec_162 and whether petitioner is liable for an accuracy-related_penalty under sec_6662 other adjustments in the notice_of_deficiency are either derivative or computational and will be resolved on the basis of the court’s disposition of the disputed issues findings_of_fact some of the facts are stipulated and are so found petitioner was a corporation in illinois when the petition was filed petitioner was an ophthalmology surgery and care center during the tax years at issue petitioner operated four locations and employed around employees during the tax_year of these employees were physicians who could perform surgery were optometrists were nurses were surgical technicians were nonsurgical technicians and were nonadministrative employees the remaining employees served administrative functions petitioner had at least one manager at each of its four locations a full-time billing specialist a number of front office staff and a bookkeeper dr afzal ahmad dr ahmad was petitioner’s president medical director and shareholder dr ahmad was also petitioner’s chief_executive_officer ceo chief operation officer coo and chief financial officer cfo these positions required him to perform various managerial tasks he was also an active surgeon in the practice dr ahmad received a salary of dollar_figure every two-week pay_period he also received a substantial bonus at the end of each year during the tax years at issue his compensation was year salary dollar_figure big_number bonus dollar_figure big_number total compensation dollar_figure big_number dr ahmad’s bonus for was paid out via four separate checks totaling dollar_figure each the dates of these payouts were november november december and date in dr ahmad’s workload increased because of two events first one of petitioner’s busier surgeons dr goyal quit unexpectedly in june as a result dr ahmad was required to take over dr goyal’s prescheduled patients second petitioner’s only other retinal specialist dr irma ahmed dr i ahmed began to reduce her workload because she planned to leave to begin her own practice dr ahmad began taking on dr i ahmed’s patients in anticipation of her departure during the relevant years the billings of each physician were year dr ahmad dr goyal dollar_figure dollar_figure big_number dr i ahmed total billings dollar_figure big_number dollar_figure big_number tax returns petitioner filed timely forms u s_corporation income_tax return for the years at issue petitioner reported gross_receipts of dollar_figure and dollar_figure for and respectively it reported a tax loss for and taxable_income of zero for petitioner hired a professional return preparer to aid in the preparation of its returns on its return petitioner deducted dollar_figure for dr ahmad’s compensation on its return petitioner deducted a net_operating_loss carryforward of dollar_figure notice_of_deficiency respondent disallowed dollar_figure million of the claimed bonus compensation deduction for respondent determined that this amount was a disguised_dividend rather than bonus compensation as a result of that adjustment respondent also disallowed deductions for dollar_figure of the claimed taxes and licenses expenses for and all of the claimed net_operating_loss carryforward for respondent also determined that petitioner was liable for an accuracy- related penalty under sec_6662 of dollar_figure for i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving its entitlement to deductions allowed by the code and of substantiating the amounts of items underlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that it meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue the burden_of_proof remains with petitioner ii sec_162 deductions are a matter of legislative grace and are allowed only as specifically provided by statute indopco inc v commissioner u s pincite 292_us_435 taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 sec_162 allows taxpayers to deduct ordinary and necessary expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered thus compensation is deductible only if reasonable in amount and paid_or_incurred for services actually rendered see sec_1_162-7 income_tax regs whether amounts paid as wages are reasonable_compensation for services rendered is a question of fact to be decided on the basis of the facts and circumstances of each case 95_tc_525 aff’d 965_f2d_1038 11th cir bonuses paid to employees are deductible when made in good_faith and as additional compensation_for the services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered sec_1_162-9 income_tax regs petitioner contends that it is entitled to deduct the full amount of dr ahmad’s compensation as an ordinary and necessary business_expense under sec_162 respondent asserts that dollar_figure million of dr ahmad’s bonus compensation is a disguised_dividend a the independent_investor_test for compensation to be deductible it may not exceed what is reasonable under all the circumstances sec_1_162-7 income_tax regs the court_of_appeals for the seventh circuit in 196_f3d_833 7th cir rev’g heitz v commissioner tcmemo_1998_ has held that to determine whether payments of compensation are reasonable an independent_investor_test should be applied see also 680_f3d_867 7th cir aff’g tcmemo_2011_74 560_f3d_620 7th cir rev’g tcmemo_2004_207 if the independent_investor_test applies then there is a rebuttable_presumption that the compensation payment was reasonable see exacto spring corp v commissioner f 3d pincite both petitioner and respondent contend that petitioner is not entitled to the presumption provided by the independent_investor_test therefore the presumption of reasonableness is not applied to petitioner b reasonableness without the presumption of reasonableness petitioner must show that the bonuses paid to dr ahmad were otherwise reasonable generally reasonable and true compensation is only such amount as would ordinarily be paid for like services by like enterprises under like circumstances sec_1_162-7 income_tax regs similarly the court_of_appeals for the seventh circuit has acknowledged that when the presumption does not apply other factors besides the percentage of return on equity have to be considered in particular comparable salaries mulcahy pauritsch salvador co v commissioner f 3d pincite evidence of comparable salaries is helpful only if it takes into account the details although the presumption would be applied to petitioner’s benefit petitioner contends on brief that it is impossible to generate a meaningful comparison of petitioner’s business because there are no businesses sufficiently similarly situated because of this lack of comparability petitioner contends that the independent_investor_test cannot be applied of the compensation package of each of the compared executives and not just the bottom-line salary menard inc v commissioner f 3d pincite petitioner produced no evidence of comparable salaries instead petitioner argues that there are no like enterprises under like circumstances from which to draw comparisons petitioner argues that dr ahmad’s large bonus was reasonable for several other reasons petitioner points to dr ahmad’s increased workload during and the various roles that dr ahmad performed such as ceo cfo and coo and the corresponding managerial duties of those positions however petitioner did not provide any methodology to show how dr ahmad’s bonus was determined in relation to these responsibilities petitioner did not explain how the amount of the bonus was determined and why it was divided into four payments dr goyal left in june and dr ahmad increased his surgeries and therefore billings as a result petitioner did not explain how the increased billings translated to bonus payments petitioner did not provide evidence to show that the full dollar_figure million bonus was reasonable accordingly petitioner did not meet its burden because petitioner failed to show that the bonus constituted reasonable_compensation we do not reach the issue of whether it was paid_or_incurred for services actually rendered iii sec_6662 penalty respondent determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for tax_year sec_6662 imposes a penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b or any substantial_understatement_of_income_tax within the meaning of subsection b only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in subsection b sec_1_6662-2 income_tax regs the amount of the understatement is reduced to the extent it is attributable to a tax treatment for which the taxpayer had substantial_authority sec_6662 substantial_authority for a tax treatment exists only if the weight of the authorities supporting the treatment is substantial in relation to the weight of the authorities supporting contrary treatment sec_1_6662-4 income_tax regs petitioner as a corporation bears the burden of proving that it is not liable for the accuracy-related_penalty pursuant to sec_6662 see 126_tc_191 the penalty is applicable if the underpayment is attributable to a substantial_understatement_of_income_tax as defined in sec_6662 see janis v commissioner tcmemo_2004_117 slip op pincite aff’d 469_f3d_256 2d cir in the case of a corporation other than an s_corporation or a personal_holding_company the phrase substantial_understatement_of_income_tax means an understatement that exceeds the lesser_of of the tax required to be shown on the return for the taxable_year or if greater dollar_figure or dollar_figure million sec_6662 as discussed above petitioner understated its tax by dollar_figure for petitioner’s return shows a tax loss for because this understatement exceeds dollar_figure and exceeds of the total_tax required to be shown on the return the understatement was substantial petitioner therefore is liable for the accuracy-related_penalty unless it can show it had reasonable_cause for and acted in good_faith regarding the underpayment see sec_6664 sec_1_6664-4 income_tax regs for purposes of sec_6664 a taxpayer may establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs a taxpayer relies reasonably on professional advice if he or she proves the following by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also rule a welch v helvering u s pincite petitioner failed to provide any evidence about the identity of its tax_return_preparer the information it provided to its tax_return_preparer or whether it relied on the preparer’s judgment moreover the tax_return_preparer did not testify at trial petitioner has not shown that it had reasonable_cause or acted in good_faith additionally petitioner failed to show that it is entitled to a partial reduction of the penalty pursuant to sec_6662 because it did not show that it relied on substantial_authority for its tax treatment of the bonus payments accordingly petitioner is liable for the accuracy-related_penalty under sec_6662 to the extent of the understatement as calculated herein any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
